PER CURIAM.
Charles Robert Barefoot, Jr., appeals the district court’s granting the Government’s motion for summary judgment and denying Barefoot’s motion to quash the Government’s civil complaint. The district court awarded the Government a declaratory judgment and injunctive relief and imposed on Barefoot a $20,000 civil fine in this case arising under 18 U.S.C. §§ 287, 1345(a) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barefoot, No. 5:04-cv-888-H (E.D.N.C. Apr. 25, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.